[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          JAN 15, 2010
                            No. 09-11177
                                                           JOHN LEY
                        Non-Argument Calendar
                                                         ACTING CLERK
                      ________________________

              D. C. Docket No. 97-00281-CR-2-LSC-TMP

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

TERAINO ADARRY BIVINS,
a.k.a. Dog,
a.k.a. Thomas W Moon,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                           (January 15, 2010)

Before EDMONDSON, BLACK and ANDERSON, Circuit Judges.
PER CURIAM:

      Joseph A. Ingram, appointed counsel for Teraino Adarry Bivins, in this

direct criminal appeal, has moved to withdraw from further representation and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record confirms that

there are no issues of arguable merit on appeal. Therefore, counsel’s motion to

withdraw is GRANTED, and the district court’s order revoking Bivins’s

supervised release and imposing his 24-month sentence under 18 U.S.C.

§ 3583(e)(3) is AFFIRMED.




                                         2